Title: To John Adams from James McHenry, 24 June 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 24 June 1799.

The following names appear best supported, for medical appointments to the 13th or Lt. Col. Taylors Regiment. vz.
Joseph Trowbridge. Recommended by Lt. Colonel Taylor
Timothy Pierce Litchfield. Do. by Genl. Tracy.
John Spalding, by a number of respectable characters.
Should these Doctors be acceptable, I request your authority to announce to them their appointments: At the same time, as I expect every day, to hear, either that Mr. Spalding is agreeable to Col Taylor or that he prefers some other person as mate, I pray also to be authorised to make the substitution.
I have the honour to be, with the greatest respect Sir / Your most ob St.

James McHenry